DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson (USPGPUB 20150365829) in view of Xin et al (USPGPUB 20120014739.)

Regarding claim 15, Grayson disclose a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor (see Figure 2 & 3, processing system w/ processor), facilitate performance of operations, the operations (see figure 1, 4B, 4C, para: 0009, 0015 & 0016, first UE communicates data such as, a first identifier via a first RAN);  comprising:
transmitting a first identifier associated with the processing system to a communication device (see Fig. 2 & 3, communicating first identifier w/ processing system to a communication device/UE);
transmitting first data to the communication device (see Fig. 2 & 3 communicating first data to comm device/UE.)
Grayson is not clear disclosing obtaining, from the communication device and based on the transmitting of the first identifier and the first data, a first directive, wherein the first directive directs the processing system to utilize a first radio access technology for a first communication session.  However, in analogous art, Xin et al disclose (see para: 0008, 0009, 0011, 0023, 0024, first directive/first request associated with RAN1 session) managing network data flow associated with a system network that include network elements providing first data, first identifier and first directive (first request and other first instructions, see para: 0039-0041); 


wherein the first directive directs the processing system to utilize a first radio access technology for a first communication session (see para:0011, 0015, 0044, 0045, 
0182, first directive/first request associated with RAN1 session); and utilizing, based on the first directive, the first radio access technology for the first communication 
session (see 0011, 0015, 0223,  0224, first data/message associated with a request (first request) w/r to RAT/RAN sessions.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement obtaining, from the communication device and based on the transmitting of the first identifier and the first data, a first directive, wherein the first directive directs the processing system to utilize a first radio access technology for a first communication session as taught by of Xin with the teachings of Grayson for the purpose of further managing resources as well as communication in a network environment.

Regarding claim 17, although Grayson fail to teach subsequent to the obtaining of the first directive, transmitting second data to the communication device;
obtaining, from the communication device and based on the transmitting of the second data, a second directive, wherein the second directive directs the processing system to utilize a second radio access technology for a second communication session, wherein the second radio access technology is different from the first radio access technology; and

utilizing, based on the second directive, the second radio access technology for the second communication session, in analogous art, Xin disclose subsequent to the obtaining of the first directive (see first request/directive), transmitting second data to 
the communication device (see abstract, para: 0023 & 0024, first request/directive provided following the communication of second data); 
obtaining, from the communication device and based on the transmitting of the second data, a second directive (see para: 0027, 0028 & 0030, based on second data and second request/directive, network element/comm device receives information) wherein the second directive directs the processing system to utilize a second radio access technology for a second communication session (see para: 0251, RAN device using N2 session request), wherein the second radio access technology is different from the first radio access technology (see para: 0277, network element (RAN) are similar and different); and
utilizing, based on the second directive, the second radio access technology for the second communication session (see para: 0015, 0029, 0246, 0251, based on second request connection with second com session.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement subsequent to the obtaining of the first directive, transmitting second data to the communication device;
obtaining, from the communication device and based on the transmitting of the second data, a second directive, wherein the second directive directs the processing system to utilize a second radio access technology for a second 


communication session, wherein the second radio access technology is different from the first radio access technology; and utilizing, based on the second directive, the second radio access technology for the second communication session as taught by of 
Xin with the teachings of Grayson for the purpose of further managing resources as well as communication in a network environment.

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (USPGPUB 20150365829) in view of Xin et al (USPGPUB 20200205166) as applied to claim 15 above, and further in view of Huang et al (USPGPUB 20200205166.)

Regarding claim 16, although Grayson and Xin teach obtaining, from the communication device and based on the transmitting of the first identifier and the first data, both Grayson and Xin fail to teach a second directive that directs the processing system to perform a first measurement; performing the first measurement responsive to the obtaining of the second directive; and providing a result of the first measurement to the communication device, a second communication device, or a combination thereof.            
	However, in analogous art, Huang et al disclose a second directive that directs the processing system to perform a first measurement;
performing the first measurement responsive to the obtaining of the second (directive or request or command) (see para: 0436,0438, 0439, HARQ-ACK directs UE to perform second derived power w/r second PSFCH); and
providing a result of the first measurement to the communication device, a second communication device, or a combination thereof (see para: first derived power w/r to first UE.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement a second directive that directs the processing system to perform a first measurement; performing the first measurement responsive to the obtaining of the second (directive or request or command); and providing a result of the first measurement to the communication device, a second communication device, or a combination thereof as taught by of Haung with the combined teachings of Grayson and Xin for the purpose of further managing resources as well as communication in a network environment.

6. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grayson (USPGPUB 20150365829) in view of Flinta et al (USPGPUB 2021/0159727.)

Regarding claim 18, although Grayson disclose obtaining, by a processing system including a processor, first data from a first communication device over a network (see para: 0011, first communication device, first priority value) and second data from a second communication device over the network (see para: 0012, second communication device, second priority value);
analyzing, by the processing system, the first data and the second data to generate a first prediction regarding a utilization of a resource of the network (see abstract, para: 0005, 0006, 0241, 0314, 0315, 0316, consider first data (PSSCHs and/or PSSCH) derived from first PSFCHs in a slot w/r use of first resources (first carrier, first transmission) w/r in a RAN.) 

Although Grayson is vague on directing, by the processing system and in accordance with the first prediction, the first communication device to engage in a first communication session utilizing a first radio access technology and the second communication device to engage in a second communication session utilizing a second radio access technology, in analogous art, Flinta et al disclose directing, by the processing system and in accordance with the prediction (see fig. 7 & 8, para: 0113) the first communication device to engage in a first communication session utilizing a first radio access technology and the second communication device to engage in a second communication session utilizing a second radio access technology (see para: 0039, 0040, 0041, 0042, transmission/communication link (sessions) associated with radio access nodes (site1 and site2.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement directing, by the processing system and in accordance with the first prediction, the first communication device to engage in a first communication session utilizing a first radio access technology and the second communication device to engage in a second communication session utilizing a second radio access technology as taught by of Flinta et al with the teachings of Grayson for the purpose of further managing resources as well as communication in a network environment.
  

7.	Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson (USPGPUB 20150365829) in view of Flinta et al (USPGPUB 2021/0159727)
as applied to claim 15 and 18 above, and further in view of Thakolsri et al (US PGPUB 20210378032.)

Regarding claim 19, although Grayson and Flinta fail to teach the first communication device to engage in the first communication session utilizing a  third radio access technology in combination with the first radio access technology, in analogous art, Thakolsri et al disclose first communication device to engage in the first communication session utilizing a  third radio access technology in combination with the first radio access technology (see para: 0047, 73, 0143, session/transmission link utilize RAN3 and RAN1.)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement first communication device to engage in the first communication session utilizing a  third radio access technology in combination with the first radio access technology as taught by Thakolsri et al with the combined teachings of Grayson and Flinta for the purpose of further managing resources as well as communication in a network environment.

Regarding claim 20, although Grayson and Thakolsri fail to teach obtaining, by the processing system, a value of a first parameter associated with the first communication session;

identifying, by the processing system, a virtual object based on the value of the first parameter; and providing, by the processing system, the virtual object to the first communication device to cause the first communication device to display the virtual 
object, in analogous art, Flinta disclose obtaining, by the processing system, a value of a first parameter associated with the first communication session (see fig. 4, para: 0044, 0046, 0048, 0050, 0111, 0117, 0118, value of parameter associated with first com session UE obtains a value of a first );
identifying, by the processing system, a virtual object based on the value of the first parameter; and providing, by the processing system, the virtual object to the first communication device to cause the first communication device to display the virtual 
object (see fig. 4, para: 0044, 0046, 0048, 0050, 0111, 0117, 0118, value of parameter associated with first com session UE obtains a value of a first. )
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to implement the processing system, a value of a first parameter associated with the first communication session; identifying, by the processing system, a virtual object based on the value of the first parameter; and providing, by the processing system, the virtual object to the first communication device to cause the first communication device to display the virtual object as taught by Flinta with the combined teachings of Grayson and Thakolsri for the purpose of further managing resources as well as communication in a network environment.



Allowable Subject Matter
  Claims 1-14 are allowed over the prior art.
  The following is an examiner’s statement of reasons for indicating allowable subject matter:  Although the prior art of Zisimopoulos et al (US PGPUB 20200404720), who teaches UE radio capability identifier (see abstract, para: 0008, 0042, 0100, first UE radio capability identifier) and Sehrawat et al (US PGPUB 20200118143,) who teaches first prediction data received contains information about first user (see abstract), the prior art fails to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 1, generating a first directive based on the generated first prediction regarding utilization of a first resource in a first network and the first capability.
Claims 2-14 depend on claim 1, therefore, claims 2-14 contain allowable subject matter as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
April 30, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467